



Adobe Inc.
2019 Equity Incentive Plan


2020 Performance Share Program


Adopted: January 24, 2020


1.Purpose. The Adobe Inc. 2020 Performance Share Program (the “Program”),
established under the Adobe Inc. 2019 Equity Incentive Plan (the “Plan”), is
intended to provide equity incentive compensation to individuals who make a
significant contribution to the performance of Adobe Inc. (the “Company”).
Program objectives are to: (a) focus key Employees on building stockholder
value, (b) provide significant award potential for achieving outstanding Company
performance, and (c) enhance the ability of the Company to attract and retain
highly talented and competent individuals.


2.
Definitions.



Defined terms not explicitly defined in this Program but defined in the Plan
will have the same definitions as in the Plan.


(a)    “Actual Award” means the number of shares of Stock subject to an Award of
Performance Shares credited under the Program to a Designated Participant
following a Performance Period, based on achievement of applicable Performance
Goals during a Performance Period.


(b)
“Board” means the Board of Directors of the Company.



(c)    “Certification Date” means the date on which the Committee certifies the
achievement of the Performance Goal(s) following the applicable Performance
Period with respect to an Award.


(d)    “Committee” means a committee of one or more members of the Board
appointed by the Board to administer the Plan.


(e)    “Disability” means, with respect to a Designated Participant, the
inability of such Designated Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, as provided in Sections
22(e)(3) and 409A(a)(2)(C)(i) of the Code.


(f)    “Designated Participant” means a key Employee of the Company or any other
Participating Company who is designated by the Committee in writing to
participate in the Program.


(g)    “Performance Period” means the period of time selected by the Committee
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Designated Participant’s right to an Actual Award.
At the discretion of the Committee, a Performance Period may be divided into
shorter periods (for example, fiscal quarters of the Company) over which the
attainment of one or more Performance Goals will be measured.


(h)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.


3.
How Awards Are Earned Under the Program.








--------------------------------------------------------------------------------





(a)    General Program Description. The Program provides the opportunity for
certain key Employees to earn shares of Stock based on the performance of the
Company. In general, the Committee will select certain key Employees to
participate in the Program at the beginning of a Performance Period. Upon
selection to participate in the Program, each such Designated Participant will
be granted an Award pursuant to which a specified number of shares of Stock can
be earned as an Actual Award by such Designated Participant if (i) specified
levels of applicable Performance Goals are achieved during the Performance
Period, and (ii) except as otherwise set forth in an Award Agreement, the
Designated Participant continues to render Service during the entire Performance
Period and any applicable vesting period, as determined by the Committee. If the
Performance Goal(s) require a specified threshold level of achievement and such
threshold Performance Goal is not achieved during the Performance Period, the
Designated Participant will not earn any shares of Stock under such Award. The
methodology for determining the number of shares of Stock that may become
eligible to be earned based on the levels of achievement of the Performance
Goals under an Award and the Actual Award, if any, that will become payable to a
Designated Participant in respect of a Performance Period is set forth in the
attached Exhibit A. In no event may an Award of Performance Shares be granted to
a Designated Participant such that the number of shares of Stock that could be
earned by such Designated Participant thereunder would exceed one million five
hundred thousand (1,500,000) shares of Stock for each full fiscal year of the
Company contained in the Performance Period for such Actual Award (subject to
adjustment as provided in Section 4.2 of the Plan). For avoidance of doubt, if
an Award of Performance Shares is granted with a Performance Period covering
three fiscal years, then the Actual Award would be capped at four million five
hundred thousand (4,500,000) shares of Stock.


(b)    Designated Participants. Each key Employee of the Company or any other
Participating Company who is designated by the Committee in writing for
participation in the Program for a particular Performance Period will be
eligible to earn shares of Stock pursuant to Awards with respect to such
Performance Period. The Committee may designate a key Employee who commences
Service after the beginning of a particular Performance Period as eligible to
receive a prorated Award for such Performance Period. The determination as to
whether an individual is a Designated Participant will be made by the Committee,
in its sole discretion, and such determination will be binding and conclusive on
all persons.


No Employee will have any right to be a Designated Participant in the Program,
to continue as a Designated Participant, or to be granted an Award or to earn an
Actual Award under the Program. The Company is not obligated to give uniform
treatment (e.g., number of shares subject to Awards) to Employees or Designated
Participants under the Program. Participation in the Program as to a particular
Performance Period does not convey any right to participate in the Program as to
any other Performance Period.


(c)    Performance Goals. The Performance Goals for a particular Performance
Period and their relative weights, if any, are determined by the Committee, in
its sole discretion. The Committee also may establish, in its sole discretion,
Performance Goals for annual, quarterly or other periods within the applicable
Performance Period. The Performance Goals for a Performance Period or for
shorter periods within a Performance Period are not required to be identical to
the Performance Goals for any other Performance Period or shorter period within
a Performance Period. The Committee may establish Performance Goals for the
Company that differ from those established for one or more other Participating
Companies and may establish different Performance Goals for each Designated
Participant or for groups of Designated Participants.


4.
Other Program Provisions.



(a)    Distribution of Actual Awards. Assessment of actual performance,
determination of Actual Awards and the distribution of shares of Stock in
respect of Actual Awards will be subject to (i) certification by the Committee
that the applicable Performance Goals and other terms of the Program have been
met, and (ii) the Designated Participant’s continued Service through any
applicable vesting period. Unless an Award Agreement provides otherwise, shares
of Stock that are credited to a Designated Participant as an Actual Award will
be distributed to the Designated Participant (or the Designated Participant’s
heirs in the case of death) within thirty (30) days following the applicable
vesting date. It is the intent that this Program comply with the requirements of
Section 409A so that none of the payments





--------------------------------------------------------------------------------





to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.


(b)    Withholdings. Subject to Section 13 of the Plan and the applicable Award
Agreement, the Company will withhold shares of Stock otherwise deliverable to
the Designated Participant in satisfaction of any federal, state or local tax
withholding obligation relating to the delivery of Stock under the Actual Award,
but the Company will not withhold a number of shares with a fair market value in
excess of the applicable tax withholdings determined by application of the
minimum required statutory rates; provided, however, that the Company may
determine such amount by considering other applicable withholding rates up to
the maximum rate applicable in the jurisdiction of the Designated Participant.


(c)    Employment and Termination. In order to receive shares of Stock in
respect of an Actual Award under the Program, a Designated Participant must
continue to render Service to the Company or any other Participating Company
during the entire Performance Period, and for any applicable vesting period as
determined by the Committee, except as otherwise provided under the terms of the
applicable Award Agreement.


(d)    No Employment or Service Rights. Nothing in the Program or any instrument
executed or Award granted pursuant to the Program will (i) confer upon any
Employee or Designated Participant any right to continue to be retained in the
employ or service of the Company or any other Participating Company, (ii) change
the at-will employment relationship between the Company or any other
Participating Company and an Employee or Designated Participant, or (iii)
interfere with the right of the Company or any other Participating Company to
discharge any Employee, Designated Participant or other person at any time, with
or without cause, and with or without advance notice.


(e)    Program Administration. The Committee will be responsible for all
decisions and recommendations regarding Program administration and retains final
authority regarding all aspects of Program administration, the resolution of any
disputes, and the application of the Program in any respect to a Designated
Participant. All determinations and interpretations made by the Committee in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons. The Committee may, without notice, amend,
suspend or terminate the Program; provided, however, that no such action may
adversely affect any then-outstanding Award unless (i) expressly provided by the
Committee and (ii) with the consent of the Participant, unless such action is
necessary to comply with any applicable law, regulation or rule.


(f)    Stockholder Rights. No Designated Participant will be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to an Award (including, without limitation, the right to
receive dividends) unless and until such Designated Participant has received an
Actual Award under the Program, has vested in the shares subject to the Actual
Award and has received delivery of such shares.


(g)    Recoupment. Any amounts paid, or shares of Stock issued, under the
Program will be subject to recoupment in accordance with any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any
agreement with the Company.


(h)    Validity. If any provision of the Program is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Program.


(i)    Governing Plan Document. The Program is subject to all the provisions of
the Plan and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted by the
Committee, the Board or the Company pursuant to the Plan. In the event of any
conflict between the provisions of the Program and those of the Plan, the
provisions of the Plan will control.





--------------------------------------------------------------------------------






EXHIBIT A


2020 PERFORMANCE SHARE PROGRAM AWARD CALCULATION METHODOLOGY




Parameter
Description
Designated Participants
Certain Vice Presidents and above (or equivalent) as designated by the
Committee.
Award Agreements
Each Designated Participant will be eligible to earn shares of Stock pursuant to
an Award of Performance Shares. Each Award will be approved by the Committee and
set forth in each Award Agreement. Each Award Agreement will set forth the
Award’s Target Number of Shares of Stock (the “Target Shares”).
Performance Share Award
Performance Period: The Company’s fiscal years 2020 through 2022.
Performance Goal: The number of shares of Stock that may be earned under an
Award is determined by the level of achievement, over the Performance Period, of
the total stockholder return (“TSR”) of the Company as compared to the TSR of
the companies that, as of November 30, 2019, comprise the NASDAQ-100 Index (the
“Index Companies,” as listed below), expressed in terms of the Company’s
percentile rank (“Percentile Rank”) among the Index Companies. For the avoidance
of doubt, the Percentile Rank calculation will be inclusive of Adobe’s TSR. The
TSR of the Company and each Index Company will be measured as: The ninety (90)
consecutive calendar day average closing sales price of a share of the
applicable company’s common stock ending on November 29, 2019, as adjusted for
dividends and stock splits, as applicable, compared to the ninety (90)
consecutive calendar day average closing sales price of a share of such
company’s common stock ending on December 2, 2022, as adjusted for dividends and
stock splits, as applicable.


Upon achievement of the Target Percentile Rank, which is the 50th Percentile,
100% of the Target Shares will become eligible to be earned. For each Percentile
Rank achieved by the Company below the Target Percentile Rank (but not below the
Threshold Percentile Rank, which is the 25th Percentile), the number of shares
of Stock that will become eligible to be earned will be decreased by increments
of two and one- half percent (2.5%), rounded up to the nearest whole percent. As
an example, if the Company achieves the 43rd Percentile Rank, then 83% of the
Target Shares will become eligible to be earned: 100%-((50-43)*2.5%)=82.5%,
rounded up to 83%.


If the Percentile Rank achieved by the Company is below the Threshold Percentile
Rank, no shares of Stock subject to the Award will become eligible to be earned.


If the Company’s TSR is not positive, then the maximum number of shares of Stock
that may become eligible to be earned will be capped at 100% of the Designated
Participant’s Target Shares.


If the Company’s TSR is positive, the Company’s achievement of a Percentile Rank
that exceeds the Target Percentile Rank will increase the number of shares of
Stock that will become eligible to be earned by increments of two and one-half
percent (2.5%), rounded up to the nearest whole percent; provided, however, that
the maximum number of shares of Stock that may become eligible to be earned will
be capped at 200% of the Designated Participant’s Target Shares.


The table below provides examples of the number of Shares that would be earned
under an Award upon the Company’s achievement of TSR resulting in the following
Percentile Rank as compared to each of the Index Companies’ TSRs:








--------------------------------------------------------------------------------






 
Company Percentile Rank as Compared to Index Companies
Shares of Stock That May Be Earned
(as a Percentage of Target Shares)
Below 25th
(“Threshold Percentile Rank”)
0%
25th
38%
35th
63%
50th
(“Target Percentile Rank”)
100% (Maximum if Company TSR is not positive)
75th
163% (Only if Company TSR is positive)
90th
200% (Only if Company TSR is positive)
100th
200% (Only if Company TSR is positive)
Actual Award Determination
Any partial share of an Actual Award will be rounded down to the next whole
share.
In no event will an Actual Award exceed one million five hundred thousand
(1,500,000) shares of Stock for each full fiscal year of the Company contained
in the Performance Period for such Actual Award (subject to adjustment as
provided in Section 4.2 of the Plan).
Index Companies
If any of the Index Companies listed below no longer has a measurable TSR (e.g.,
delisted or acquired) as of the date of calculation of the achievement of the
Performance Goal by the Company following the Performance Period, such Index
Company will be removed from the calculation.


There are 103 equity securities in the NASDAQ 100 as of November 30, 2019.


NASDAQ-100 Index Companies as of November 30, 2019:



 
Ticker
Company
 
Ticker
Company
1
ATVI
Activision Blizzard Inc.
53


KHC


Kraft Heinz Company
2
ADBE
Adobe Inc.
54
LRCX
Lam Research Corporation
3
AMD
ADV Micro Devices
55
LBTYA
Liberty Global plc


4


ALXN
Alexion Pharmaceuticals Inc.
56
LBTYK
Liberty Global plc
5
ALGN
Align Technology Inc.
57
LULU
Lululemon Athletica
6
GOOGL
Alphabet Inc.
58
MAR
Marriott International
7
GOOG
Alphabet Inc.
59


MXIM
Maxim Integrated Products Inc.
8
AMZN
Amazon.com Inc.
60
MELI
MercadoLibre Inc.
9


AAL
American Airlines Group Inc.
61


MCHP
Microchip Technology Incorporated
10
AMGN
Amgen Inc.
62
MU
Micron Technology Inc.
11
ADI
Analog Devices Inc.
63
MSFT
Microsoft Corporation
12
AAPL
Apple Inc.
64
MDLZ
Mondelez International Inc.
13
AMAT
Applied Materials Inc.
65


MNST
Monster Beverage Corporation
14
ASML
ASML Holding NV
66
MYL
Mylan N.V.
15
ADSK
Autodesk Inc.
67
NTAP
Netapp, Inc.
16


ADP
Automatic Data Processing Inc.
68
NTES
NetEase Inc.






--------------------------------------------------------------------------------





17
BIDU
Baidu, Inc.
69
NFLX
Netflix Inc.
18
BIIB
Biogen Inc.
70
NLOK
Nortonlifelock Inc.
19


BMRN
BioMarin Pharmaceutical Inc.
71


NVDA


NVIDIA Corporation
20
BKNG
Booking Holdings Inc.
72
NXPI
NXP Semiconductors NV
21
AVGO
Broadcom Inc.
73
ORLY
O'Reilly Automotive Inc.
22
CDNS
Cadence Design Systems Inc.
74


PCAR


PACCAR Inc.
23
CERN
Cerner Corporation
75
PAYX
Paychex Inc.
24


CHTR
Charter Communications Inc.
76
PYPL
PayPal Holdings Inc.
25


CHKP
Check Point Software Technologies Ltd.
77


PEP


PepsiCo Inc.
26
CTAS
Cintas Corporation
78
QCOM
Qualcomm Inc.
27


CSCO


Cisco Systems Inc.
79


REGN
Regeneron Pharmaceuticals Inc.
28
CTXS
Citrix Systems Inc.
80
ROST
Ross Stores Inc.
29


CTSH
Cognizant Technology Solutions Corporation
81
SIRI
Sirius XM Holdings Inc.
30
CMCSA
Comcast Corporation
82
SWKS
Skyworks Solutions Inc.
31
COST
Costco Wholesale Corp.
83
SBUX
Starbucks Corporation
32
CSX
CSX Corporation
84
SNPS
Synopsys Inc.
33
DLTR
Dollar Tree Inc.
85
TMUS
T-Mobile US Inc.
34
EBAY
eBay Inc.
86


TTWO
Take-Two Interactive Software Inc.
35
EA
Electronic Arts Inc.
87
TSLA
Tesla Inc.
36
EXC
Exelon Corp.
88


TXN
Texas Instruments Incorporated
37
EXPE
Expedia Inc.
89
TCOM
Trip.com Group Ltd.
38


FB


Facebook Inc.
90


FOXA
Twenty-First Century Fox Inc.
39


FAST


Fastenal Company
91


FOX
Twenty-First Century Fox Inc.
40
FISV
Fiserv Inc.
92
ULTA
Ulta Beauty Inc.
41
GILD
Gilead Sciences Inc.
93
UAL
United Airlns HLD
42
HAS
Hasbro Inc.
94
VRSN
Verisign, Inc.
43
HSIC
Henry Schein Inc.
95
VRSK
Verisk Analytics Inc.
44


IDXX


IDEXX Laboratories Inc.


96


VRTX
Vertex Pharmaceuticals Incorporated
45
ILMN
Illumina Inc.


97


WBA
Walgreens Boots Alliance Inc.
46
INCY
Incyte Corporation
98
WDC
Western Digital Corp.
47
INTC
Intel Corporation
99
WLTW
Willis Towers WTS
48
INTU
Intuit Inc.
100
WDAY
Workday, Inc.
49
ISRG
Intuitive Surgical Inc.
101
WYNN
Wynn Resorts Limited
50


JBHT
J.B. Hunt Transport Services Inc.
102
XEL
Xcel Energy Inc.
51
JD
JD.com Inc.
103
XLNX
Xilinx Inc.
52
KLAC
KLA-Tencor Corporation
 
 
 






